Citation Nr: 1200078	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  04-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for multiple myeloma.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of multiple myeloma, loss of sensation on the left side of the face. 

3.  Entitlement to a disability rating in excess of 10 percent for residuals of multiple myeloma, loss of left mandible ramus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran and his daughter

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1955 to April 1976.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims were previously before the Board in April 2007, June 2008, and December 2008, and were remanded each time for additional development.  The case has since returned to the Board for further appellate action.  

The Veteran and his daughter testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in December 2006.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased disability ratings for multiple myeloma and residuals.  During the course of this appeal, he also initiated claims for service connection for prostate cancer and for a total disability rating due to individual unemployability (TDIU), which are not currently before the Board.  In connection with these claims, the Veteran's accredited representative submitted private medical evidence in February and April 2010, which includes findings related to the rating criteria for multiple myeloma and residuals.  In connection with the TDIU claim, the Veteran was afforded VA musculoskeletal and neurological examinations in April 2010.  Findings from these examinations are also relevant to the claims currently on appeal; however, the RO has not evaluated any of this evidence in the context of the increased ratings claims for multiple myeloma and residuals.  In a November 2011 correspondence to the Board, the Veteran indicated that he does not wish to waive RO consideration of this evidence.  Consequently, a remand is required so that the RO may adjudicate the outstanding claims including the additional evidence.  38 C.F.R. § 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

The AMC/RO should review the record to insure that all development ordered in the prior remands is accomplished.  Thereafter, readjudicate the issues on appeal in consideration of all of the evidence in the record and issue a supplemental statement of the case.  The Veteran and his representative must be afforded an opportunity to respond.  If any claim remains denied, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


